—Order, Supreme Court, New York County (Emily Goodman, J.), entered December 6, 1996, which, inter alia, granted defendant’s cross motion to confirm a Special Referee’s report recommending a finding that defendant owed plaintiff attorney nothing inasmuch as plaintiff’s client was a certain corporation, unanimously affirmed, with costs.
The Referee in his report did not exceed the bounds of the court’s order of reference, and the court properly concluded that the Referee’s findings were supported by the record and, as such, merited confirmation (see, Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705).
We have considered plaintiff’s additional claims and find them to be without merit. Concur — Sullivan, J. P., Milonas, Rosenberger and Andrias, JJ.